This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2016).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A16-0604

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                Bashir Abdullahi Farah,
                                      Appellant.

                               Filed February 13, 2017
                                      Affirmed
                               Smith, Tracy M., Judge

                            Olmsted County District Court
                              File No. 55-CR-15-4845

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, James P. Spencer, Assistant County Attorney,
Rochester, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jenna Yauch-Erickson, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Hooten, Presiding Judge; Reilly, Judge; and Smith,

Tracy M., Judge.

                       UNPUBLISHED OPINION

SMITH, TRACY M., Judge

      Appellant Bashir Abdullahi Farah appeals from his second-degree-assault

conviction, arguing that he is entitled to a new trial because admitting evidence of his
preliminary-breath-test (PBT) result was plain error and because the district court abused

its discretion in ruling that the state could impeach Farah with ten prior convictions.

Because the admission of the PBT result was not plain error and the district court’s ruling

on the admissibility of the prior convictions was not a clear abuse of discretion, we affirm.

                                          FACTS

       On July 16, 2015, Farah encountered O.F. while walking through a parking lot.

Farah threatened to cut and kill O.F. and swung a knife at O.F. from approximately two to

three feet away. O.F. picked up a metal object, intending to defend himself with it, and

waved over a police officer. Farah ran away. The officer chased Farah on foot but did not

catch up to him. Shortly thereafter, another police officer found Farah inside a nearby

apartment and arrested him. Because Farah appeared to be intoxicated, the arresting officer

administered a PBT. The PBT showed an alcohol concentration of 0.295. Farah was

transported to jail.

       A bystander found a knife on the ground between the location of the arrest and the

location of the assault. The bystander gave the knife to a third police officer, who believed

it matched the description of Farah’s knife.

       Farah was charged with second-degree assault, stalking with a dangerous weapon,

and stalking with two or more prior violations.

       Before trial, the state moved to impeach Farah with six crimes-of-dishonesty

convictions and five felony convictions, should Farah testify. The district court concluded

that all six crimes of dishonesty and four of the felonies were admissible for impeachment.

Farah decided not to testify.


                                               2
       At trial, the arresting officer testified that the PBT showed a 0.295 alcohol

concentration. The state twice compared the PBT result with the legal limit for driving,

once in questioning and once in closing argument.

       The jury found Farah guilty on all three counts and found an aggravating factor for

sentencing. The district court sentenced Farah to the statutory maximum of 84 months in

prison for the second-degree assault.

       Farah appeals.

                                        DECISION

I.     The admission of the PBT result was not plain error and did not affect Farah’s
       substantial rights.

       Farah asserts for the first time on appeal that admitting testimony about his PBT

result was plain error because it violated Minn. Stat. § 169A.41, subd. 2 (2014). We review

an error that was not objected to at trial for plain error. State v. Strommen, 648 N.W.2d

681, 686 (Minn. 2002). Under the plain error standard, the defendant must show “(1) error;

(2) that was plain; and (3) that affected substantial rights.” Id. If those three elements are

present, we may correct the error only if it “seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” Id. (quotation omitted).

       Subdivision 1 of Minn. Stat. § 169A.41 authorizes a police officer to require a driver

suspected of certain driving-related violations to provide a breath sample for a preliminary-

screening test. Minn. Stat. § 169A.41, subd. 1 (2014). Subdivision 2 of that section states

that “[t]he results of this preliminary screening test” must be used for the purpose of

deciding whether to arrest the driver and require chemical testing under the implied-



                                                3
consent law, and “must not be used in any court action except” to prove that a chemical

test was properly required under the implied-consent law and in six specific types of actions

related to driving and driver’s licenses. Id., subd. 2. The state argues that the limitations

of section 169A.41, subdivision 2, apply only to PBT results obtained in the circumstances

listed in subdivision 1, and that nothing in that section limits the admissibility of results of

PBTs administered for reasons not involving driving, as in this case.

       We conclude that section 169A.41 restricts the use of only those driving-related

PBT results obtained pursuant to the authority granted in that section; it does not restrict

the use of PBT results obtained otherwise. Subdivision 2 of section 169A.41 restricts the

use of “[t]he results of this preliminary screening test,” referring to the screening test that

may be required of a driver under subdivision 1 of that section. Id. (emphasis added). The

conclusion that this language limits the use of tests taken pursuant to that statute is

reinforced by the fact that section 169A.41 is not the only statute addressing PBTs. Three

other sections in the Minnesota Statutes authorize officers to require PBTs when they

suspect someone of hunting, Minn. Stat. § 97B.065, subd. 3 (2014), operating an aircraft,

Minn. Stat. § 360.0752, subd. 7 (2014), or carrying a pistol, Minn. Stat. § 624.7142, subd. 3

(2014), while under the influence of alcohol. Each of those sections limits the use of PBT

results obtained under that particular section to certain purposes or types of actions related

to that section. See Minn. Stat. § 97B.065, subd. 3; Minn. Stat. § 360.0752, subd. 7; Minn.

Stat. § 624.7142, subd. 3. Thus, the use restrictions imposed by each statute corresponds

to the particular authority to require the test granted by each statute.




                                               4
       Here, the officer administered the PBT not because Farah was driving, hunting,

operating an aircraft, or carrying a pistol, but because Farah appeared intoxicated and, the

officer testified, the jail wants to have an idea of the level of intoxication of arrestees.

Because the PBT result in this case was not obtained pursuant to any of the statutes

authorizing law enforcement to require a PBT, its admissibility is not restricted by those

statutes, and it was not error to admit evidence of it at trial.1

       Furthermore, even if admission of the PBT result were plainly erroneous, it would

not be a reversible error because it did not affect Farah’s substantial rights. Strommen, 648

N.W.2d at 686. “An error affects substantial rights if the error is prejudicial—that is, if

there is a reasonable likelihood that the error substantially affected the verdict.” Id. at 688.

       Farah cites State v. Litzau, which states that “[w]here the evidence was aimed at

having an impact on the verdict, we cannot say the verdict was surely unattributable to the

error.” 650 N.W.2d 177, 184 (Minn. 2002). Farah argues that the admission of the PBT

result affected the verdict because the state used it to bolster O.F.’s credibility, which was

an important factual issue for the jury. In its closing argument, the state listed factors



1
  In his reply brief, Farah expands on his argument that admission of the evidence was error
under Minn. Stat. § 169A.41 by asserting that the PBT had to have been administered
pursuant to that section because otherwise the PBT was unauthorized by law. Farah
supplies no caselaw for the proposition that a PBT administered for a reason other than
testing for possible intoxication of a driver is unauthorized by law or that admission of the
result of such a PBT constitutes error. Without such authority, we cannot conclude that
admission of such a PBT result is plain error. See State v. Ramey, 721 N.W.2d 294, 302
(Minn. 2006) (stating that an error is plain if it “contravenes case law, a rule, or a standard
of conduct”). Because the question of the officer’s authority to administer the PBT was
not argued to or considered by the district court, we do not consider it on appeal. See Roby
v. State, 547 N.W.2d 354, 357 (Minn. 1996).

                                                5
indicating that O.F. was credible, including that the PBT corroborated O.F.’s testimony

that Farah seemed intoxicated. The state referred to Farah as “drunk,” “belligerent,” and

“intoxicated” many times throughout its closing argument and pointed to Farah’s level of

intoxication as an explanation for his actions.

       Although the state’s repeated references to Farah’s level of intoxication do seem to

be “aimed at having an impact on the verdict,” see id., most of those instances referred to

Farah as intoxicated generally; the specific PBT result was only mentioned twice. Two

witnesses testified that Farah appeared to be intoxicated, which likely would have made a

substantially similar impression on the jury even without the PBT evidence. We conclude

that the admission of the PBT result did not affect Farah’s substantial rights and that any

error in admitting the evidence would not warrant reversal. Strommen, 648 N.W.2d at 686.

II.    The district court did not abuse its discretion in concluding that Farah could
       be impeached with ten prior convictions.

       Farah argues that he is entitled to a new trial because he chose not to testify based

on the district court’s erroneous ruling that he could be impeached with ten prior

convictions if he testified. We will reverse a district court’s ruling on the admissibility of

a defendant’s convictions for impeachment only if there was a clear abuse of discretion.

State v. Swanson, 707 N.W.2d 645, 654 (Minn. 2006).

       Evidence of prior convictions is admissible under Minn. R. Evid. 609(a) for the

purpose of attacking a witness’s credibility. A felony conviction is admissible if the

probative value of admitting that evidence outweighs its prejudicial effect. Minn. R. Evid.




                                              6
609(a)(1). In applying this balancing test, the district court must consider the following

“Jones factors”:

              (1) the impeachment value of the prior crime, (2) the date of
              the conviction and the defendant’s subsequent history, (3) the
              similarity of the past crime with the charged crime (the greater
              the similarity, the greater the reason for not permitting use of
              the prior crime to impeach), (4) the importance of defendant’s
              testimony, and (5) the centrality of the credibility issue.

State v. Ihnot, 575 N.W.2d 581, 586 (Minn. 1998) (quoting State v. Jones, 271 N.W.2d

534, 538 (Minn. 1978)) (holding that the Jones factors still apply even though Jones was

decided before the adoption of Minn. R. Evid. 609). Convictions for crimes involving

“dishonesty or false statement” are admissible to impeach regardless of felony or

misdemeanor status and without balancing probative value against prejudicial effect.

Minn. R. Evid. 609(a)(2).

       The district court ruled that six convictions for providing a false name to an officer

were crimes of dishonesty admissible for impeachment should Farah choose to testify. The

district court also ruled that four felony convictions not involving dishonesty were

admissible based on an analysis of the Jones factors. A fifth felony conviction was ruled

inadmissible under the third Jones factor because it was very similar to the current charges.

       Farah first asserts that because six false-name convictions were admissible for

impeachment, any probative value of the felony convictions was outweighed by the unfair

prejudice that would result from showing the jury such a high number of convictions.

Evidence of a prior felony conviction has impeachment value because it allows the jury to

see “the whole person” and thus better judge the trustworthiness of the witness’s testimony.



                                             7
Ihnot, 575 N.W.2d at 586. Frequent prior convictions showing a “pattern of lawlessness”

also may be probative of the witness’s credibility. Swanson, 707 N.W.2d at 655. Here,

the record demonstrates that the district court analyzed the Jones factors for each of the

felonies the state offered and decided to admit four of them based on those factors. The

district court also reasoned that the “history of repeated offenses” would be probative of a

pattern of lawlessness. See id. The district court’s balancing of the factors was not a clear

abuse of discretion.

       Farah also argues that the district court abused its discretion by ruling that Farah’s

prior conviction of fourth-degree assault was admissible even though it was similar to the

current second-degree-assault charge. The third Jones factor favors excluding prior

convictions that are similar to the current charge. Jones, 271 N.W.2d at 538. But it is not

necessarily an abuse of discretion to admit a prior conviction when only one of the Jones

factors weighs against admission. See Swanson, 707 N.W.2d at 656 (concluding that the

district court did not abuse its discretion under rule 609(a) because only the third Jones

factor weighed against admitting the prior convictions); State v. Bettin, 295 N.W.2d 542,

546 (Minn. 1980) (concluding that it was not a clear abuse of discretion to allow evidence

of defendant’s prior rape for impeachment in a sexual-assault trial even though the third

Jones factor weighed against admitting it); State v. Irby, 820 N.W.2d 30, 38 (Minn. App.

2012) (concluding that the third Jones factor weighed against admitting a conviction, but

that the district court did not clearly abuse its discretion in admitting it because no other

factors weighed against it), aff’d on other grounds (Minn. 2014). The district court’s




                                             8
conclusion that the assault conviction was admissible in this case was not a clear abuse of

discretion.

           Finally, Farah asserts that the district court improperly considered whether Farah

was “morally worthy of impeachment” in deciding to admit ten prior convictions. This

challenge is based on the district court’s statement that “in a sense, the Defendant has

earned this. If he had less of a record, there would be less to impeach with.” We do not

agree that this comment reflected improper consideration of factors outside of the Jones

factors. The full context surrounding the statement shows that the district court recognized

and was appropriately weighing the potential prejudicial effect of multiple convictions

against the probative value that multiple convictions have for impeaching a witness. The

record shows that the district court properly analyzed the Jones factors and concluded that

the convictions were admissible for permissible reasons.

           We therefore conclude that the district court did not abuse its discretion in

concluding that the state could impeach Farah with ten prior convictions if he chose to

testify.

           Affirmed.




                                               9